DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions



Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-6, are drawn to a method for predicting a location of a workpiece using a plurality of sensors, displacing the robot to the predicted location, and determining which sensor resulted in the closest prediction, classified under B25J 9/1653.

Claims 7-17, are drawn to tracking movement of a workpiece along a robotic assembly, using the tracking information to predict a workpiece location, assigning weighted values to each predicted location, and displacing the robot to an adjusted workpiece location determined by using the weighted values for each sensor classified under B25J 9/1684

Claims 18-20, are drawn to detecting if both a natural tracking feature and an artificial tracking feature are in a field of view of a vision device, determining a reliability of the natural tracking feature, and referencing the artificial tracking feature for tracking the natural tracking feature based on the reliability classified under B25J 19/021

The inventions are independent or distinct, each from the other because:
Group I relates to predicting the location of a workpiece using sensor data, and displacing the robot to one of the predicted locations. The method then detects the actual position of the workpiece 
Group II relates to tracking movement of a workpiece along a robotic assembly, and applying weighted values to each predicted workpiece location. The method then determines an adjusted predicted workpiece location using the weighted values, and displaces the robot to the adjusted predicted workpiece location. Group II also determines if a threshold number of assembly cycles has been completed, and the weighted values are predicated on satisfaction of completion of a threshold number of assembly cycles. The weighted values are adjusted based on the accuracy of the workpiece location for each sensor and a complied record of determined accuracies. The weighted values are also determined based on a current assembly stage of an assembly cycle. Groups I and III do not mention anything about weighted values for the predicted locations of the workpiece or tracking a workpiece during a robotic assembly. 
Group III relates to detecting if both a natural tracking feature and an artificial tracking feature are in a field of view of a vision device, determining a reliability of the natural tracking feature, and referencing the artificial tracking feature for tracking the natural tracking feature based on the reliability. If only one of the natural tracking feature and the artificial tracking feature are in the field of view, the method determines the reliability of the both the natural tracking feature and the artificial tracking feature. If neither the natural tracking feature nor the artificial tracking feature are in the field of view, the method expands the field of view. Groups I and II make no mention of the natural tracking feature and the artificial tracking feature, or a field of view. 

Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function, do not overlap in scope, and are not obvious variants. Group I’s function is to determine which sensor is the most accurate, which Groups II and III do not do. Group II’s function is to track a workpiece using weighted values for each predicted location. Groups I and III do not use weighted values. Group III’s function is to determine if a natural tracking feature and an artificial tracking feature are present in the field of view of a vision device. Groups I and II do not determine if features are present in the field of view of a vision device.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664